Citation Nr: 0324968	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for a left foot disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



REMAND

The veteran served on active duty from January 1943 to March 
1946.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

At the veteran's April 2003 hearing before the undersigned, 
he was provided a letter from the Board advising him of the 
Veterans Claims Assistance Act of 2000 (VCAA), and the 
enhanced duty to notify and assist a claimant in the 
development of claims.  The letter advised the veteran that 
he had 30 days in which to respond.  However, a May 2003 
decision by the U.S. Court of Appeals for the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with 38 
C.F.R. § 20.1304, was invalid because it was inconsistent 
with the requirement of 38 U.S.C.A. § 7104(a) that all 
questions in a matter which was subject to decision by the 
Secretary under 38 U.S.C.A. § 511(a) should be subject to one 
review on appeal to the Secretary. The court further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided the 
claimant one year to submit evidence.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Consequently, further appellate consideration will be 
deferred and the case is REMANDED for the following 
corrective action:

1.  Take action to revoke the appointment 
of a veterans service organization as the 
claimant's representative, as requested in 
the veteran's letter dated August 14, 
2002.

2.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
review the appellant's claim. If the 
decision remains adverse to the claimant, 
he and the representative, if any, should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be returned 
to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



